Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are pending and have been examined in this application. This communication is the first office action on the merits.

Information Disclosure Statements
The Information Disclosure Statement(s) (IDS) filed 25 November 2019 has/have been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 3, and 6 are allowable over the prior art of record for their specific recitations of elements involved in a vehicle air-conditioning apparatus and method for performing free cooling of a vehicle cabin, among other limitations, “a free cooling execution determination by determining, upon the air cooling of the passenger compartment by the free cooling control being determined to be possible in the prior determination, whether to perform the free cooling control by comparing a free cooling performance value and an indoor heat load value, wherein the free cooling performance value depends on a temperature difference between the outdoor air temperature and the indoor temperature and indicates a capacity of air cooling by the free cooling control, and the indoor heat load value depends on a vehicle occupancy rate of passengers in the passenger compartment and indicates a difficulty of a temperature decrease in the passenger compartment”.
The closest prior art is Aizawa (Pub. No.: US 2019/0184789 A1) which discloses operating a vehicle air-conditioner in a power saving manner based on a thermal load, and outdoor temperature, an indoor temperature, an opening state of a vehicle window, etc., but fails to teach the above features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamashita et al. (Pub. No.: WO 2018/147039 A1) discloses a vehicle air-conditioning device capable of providing stable air-conditioning control for the passenger compartment even if the ratio of outside air to inside air flowing into an air circulation path is changed.
Asai et al. (Pub. No.: US 2005/0194125 A1, hereinafter “Asai”) discloses “When an outside air temperature Tam is a first predetermined temperature (15.degree. C.) or lower, an opening degree of an air mix door is corrected to a high temperature side in comparison with the time of the operation of the blower (S120), and when the outside air temperature Tam is a second predetermined temperature (25.degree. C.) or higher, the opening degree of the air mix door is corrected to the low temperature side in comparison with the time of the operation of the blower (S130).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662